Case 1:18-cr-00328-KPF Document 415-1 Filed 11/02/20 Page 1 of 2




                Exhibit A
        Case 1:18-cr-00328-KPF Document 415-1 Filed 11/02/20 Page 2 of 2



From:                Hodge, Darian (USANYS)
To:                  Smith, Theodore B. (USAEO); Hodge, Darian (USANYS)
Subject:             Conversation with Smith, Theodore B. (USAEO)
Date:                Wednesday, May 27, 2020 9:55:46 AM


Hodge, Darian (USANYS) 9:40 AM:
 Does that look better?
Smith, Theodore B. (USAEO) 9:42 AM:
 The one new record you uploaded today appears to be the final plea agreement letter. Thanks! I will release
 that. I will also need to release the final version of the defendant's allocution.
Hodge, Darian (USANYS) 9:43 AM:
 I will need to reach back to the AUSA on that. It was not in the materials they sent me.
Smith, Theodore B. (USAEO) 9:44 AM:
 And I should also review the draft plea agreements and draft allocutions that seemed to be attached to the
 various e-mails (but the links didn't work). Or, if I do not actually receive and review those, I at least need a
 page count. They would all be withheld as attorney work product or deliberative process material.
9:45 AM You asked to send "2020.03.09 Naftalis FOIA.zip" to Smith, Theodore B. (USAEO).
9:46 AM "2020.03.09 Naftalis FOIA.zip" was transferred.
Hodge, Darian (USANYS) 9:46 AM:
 This was what I was given so far. I am reaching out to AUSA Naftalis.
Smith, Theodore B. (USAEO) 9:50 AM:
 Hold off on reaching out to the AUSA for a bit. I opened one of the files in the Zip you just sent me, and it
 appears to be an edited version of the allocution. Again, I won't release that and will withhold it under b5.
 But if I can find the final version of the allocution, I'll release it along with the plea agreement. And if the files
 in the Zip are all that there is, I'll take my page count from those.
Hodge, Darian (USANYS) 9:51 AM:
 That is all they gave me. Let me know if you want to reach out to the AUSA. Looking forward to
 this one going away.
Smith, Theodore B. (USAEO) 9:52 AM:
 Me too. And I am hoping I can make it go away today.
Hodge, Darian (USANYS) 9:53 AM:
 fingers crossed




                                                                                                                     SDNY_PPI_00300
